Title: From James Madison to Joseph Carleton, 19 May 1804
From: Madison, James
To: Carleton, Joseph



Sir.
Department of State May 19th. 1804.
I have had the honor to receive your letter of the 16th. of this month in which you express the acceptance by the Bank of the United States of the terms and conditions on which certain claims are to be paid thro’ the Office of Discount and Deposit in this City, as set forth in my letter of the 24th. Ult., and also that the office has named James Davidson Esquire their Cashier to be the Agent for managing the business on their part. The agreement being thus concluded, permit me to offer my acknowledgements for the readiness with which that institution manifested its disposition to accomodate on this occasion. I am &c.
James Madison.
